DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-5, 7-9, 11-13, and 15-17 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakama (US 2015/0054735 A1).

Regarding claim 1, Nakama discloses a method of providing a touch-based user interface on a touchscreen [e.g., Fig. 1: 101] of an electronic device [e.g., Fig. 2A: 100, 211], the method comprising: 
displaying a plurality of user-interface elements [e.g., Fig. 1: 102a-102d] on the touch-based user interface of the touchscreen; 
detecting that a finger [e.g., Fig. 1: 103] of a user is less than a threshold distance [e.g., Fig. 5A: S204] from the touchscreen based on at least one image comprising a reflection [e.g., Fig. 5A: S202] of the finger captured on a surface [e.g., Fig. 1: surface of finger 103] separate from the electronic device; and
responsive to detecting that the finger of the user is less than the threshold distance from the touchscreen, determining an estimated location [e.g., Fig. 5A: S207] that the finger of the user will touch on the touch-based user interface displayed on the touchscreen based on the at least one image (e.g., see Paragraphs 20-87).

Regarding claim 3, Nakama discloses determining the estimated location that the finger of the user will touch on the touch-based user interface displayed on the touchscreen comprises: 
determining a trajectory of the finger of the user based on the at least one image comprising the reflection of the finger and a previous image comprising another reflection of the finger of the user of the electronic device [e.g., Fig. 5B: S214, S215], and 
e.g., Fig. 5B: S217, S220] (e.g., see Paragraphs 56-87).

Regarding claim 4, Nakama discloses determining that a location of a user-interface element of the plurality of user-interface elements on the touch-based user interface corresponds to the estimated location that the finger of the user will touch on the touch-based user interface (e.g., see Paragraph 36).

Regarding claim 5, Nakama discloses modifying the user-interface element of the plurality of user-interface elements on the touch-based user interface that the user is estimated to touch (e.g., see Paragraph 36).

Regarding claim 7, Nakama discloses modifying the user-interface element comprises changing a visual appearance of the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., see Paragraph 36).

Regarding claim 8, Nakama discloses detecting that the finger of the user is less than a threshold distance from the touchscreen comprises: capturing the at least one image comprising the reflection of the finger of the user of the electronic device using an imaging device [e.g., Fig. 2A: 208] of the electronic device; and 
e.g., Fig. 5A: S204] (e.g., see Paragraphs 56-87).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Nakama discloses a processor [e.g., Fig. 2A: 200]; and 
a memory [e.g., Fig. 2A: 201, 202, 211] comprising executable instructions that when executed by the processor causes the processor to operate (e.g., see Paragraphs 21-23).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 8.

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claims 1 and 9; furthermore, Nakama discloses a computer program product comprising a non-transitory computer readable storage medium [e.g., Fig. 2A: 201, 202, 211] that stores executable e.g., Fig. 2A: 200] of an electronic device [e.g., Fig. 2A: 100, 211] causes the processor to operate (e.g., see Paragraphs 21-23).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama (US 2015/0054735 A1) in view of Bychkov et al (US 2012/0098865 A1) and Takano et al (US 2012/0098865 A1).

Regarding claim 2, Nakama arguably illustrates an arrangement where the at least one image must necessarily comprise a reflection of the touch-based user interface of the touchscreen (e.g., see Fig. 1). However, Nakama does not appear to expressly disclose the at least one image also comprises a reflection of the touch-based user interface of the touchscreen.

Bychkov discloses the at least one image [e.g., via Fig. 1: 24; Fig. 2: 52; Paragraph 44: video camera] also comprises a reflection of the touch-based user interface of the touchscreen [e.g., Fig. 1: 28; Paragraph 37: display/monitor 28 may be configured as a touchscreen; Paragraph 47: capture the reflections from the user's eyes (reflection from monitor)].

Nakama and Bychkov are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Bychkov’s screen reflection detection and control techniques with Nakama’s finger detection operations, so as to accurately recognize user gestures for greater interactive control.

Nakama and Bychkov do not appear to expressly disclose comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen, as instantly claimed.
However, Takano discloses determining an estimated location [e.g., Figs. 8-10: enlarged icons 9] that a finger [e.g., Figs. 1, 8: 12] of a user will touch on a touch-based user interface [e.g., Figs. 1, 8: 8, 9] displayed on a touchscreen [e.g., Figs. 1, 8: 6] comprises comparing [e.g., via Fig. 8: calculating distance X] a location of a reflection [e.g., Figs. 1, 8: reflected light of 12] of the finger relative to a location of a reflection [e.g., Figs. 1, 8: reflected light of 8] of the touchscreen in at least one image [e.g., Figs. 1, 8: 11] (e.g., see Paragraphs 42-67).

Nakama, Bychkov and Takano are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Takano’s finger/touchscreen comparison techniques with Nakama’s and Bychkov’s finger/touchscreen detection operations, so as to provide easily seen interactive elements for display.

Regarding claim 6, Bychkov discloses modifying the user-interface element comprises magnifying the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., see Paragraph 85; Fig. 4E).

Takano discloses modifying the user-interface element comprises magnifying the user-interface element [e.g., Figs. 8-10: enlarged icon 9] of the plurality of user-interface elements [e.g., Figs. 8-10: home, menu, setting icons 9] on the touch-based user interface (e.g., see Paragraphs 51-56).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,620,748 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claims 1-17 of the instant application are met by the recited limitations in and are fully encompassed by claims 1-10 of U.S. Patent No. 10,620,748 B2. 

Instant claim 1 is a broader version of claim 1 of U.S. Patent No. 10,620,748 B2. 
U.S. Patent No. 10,620,748 B2 recites a method of providing a touch-based user interface on a touchscreen of an electronic device (e.g., column 13, lines 7-9), the method comprising: 
displaying a plurality of user-interface elements on the touch-based user interface of the touchscreen (e.g., column 13, lines 10-11); 
detecting that a finger of a user is less than a threshold distance from the touchscreen based on at least one image comprising a reflection of the finger captured on a surface separate from the electronic device (e.g., column 13, lines 15-21); and
responsive to detecting that the finger of the user is less than the threshold distance from the touchscreen, determining an estimated location that the finger of the user will touch on the touch-based user interface displayed on the touchscreen based on the at least one image (e.g., column 13, lines 22-26).

Instant claim 3 is identical in scope to claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites determining a trajectory of the finger of the user based on the at least one image comprising the reflection of the finger and a previous image comprising another reflection of the finger of the user of the electronic device, and determining the estimated location that the finger of the user will touch on the touch-based user interface based on the trajectory of the finger of the user (e.g., column 13, lines 12-26).

Instant claim 4 is identical in scope to claims 2-3 of U.S. Patent No. 10,620,748 B2. 
Claims 2-3 of U.S. Patent No. 10,620,748 B2 recite determining that a location of a user-interface element of the plurality of user-interface elements on the touch-based user interface e.g., column 13, lines 27-35).

Instant claim 5 is identical in scope to claim 2 of U.S. Patent No. 10,620,748 B2. 
Claim 2 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element of the plurality of user-interface elements on the touch-based user interface that the user is estimated to touch (e.g., column 13, lines 27-31).

Instant claim 6 is identical in scope to claim 4 of U.S. Patent No. 10,620,748 B2. 
Claim 4 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element comprises magnifying the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., column 13, lines 36-40).

Instant claim 7 is identical in scope to claim 5 of U.S. Patent No. 10,620,748 B2. 
Claim 5 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element comprises changing a visual appearance of the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., column 13, lines 40-46).

Instant claim 8 is identical in scope to claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites capturing the at least one image comprising the reflection of the finger of the user of the electronic device using an imaging e.g., column 13, lines 12-21).

Instant claim 18 is a broader version of claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites the at least one image comprises the reflection of the finger onto an eye or associated eyewear of the user (e.g., column 13, lines 12-18).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,620,748 B2 in view of Takano et al (US 2012/0098865 A1). 

Instant claim 2 almost identical in scope to claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites the at least one image also comprises a reflection of the touch-based user interface of the touchscreen (e.g., column 13, lines 10-15).

Claim 1 of U.S. Patent No. 10,620,748 B2 does not appear to expressly disclose comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen.
However, Takano discloses determining an estimated location [e.g., Figs. 8-10: enlarged icons 9] that a finger [e.g., Figs. 1, 8: 12] of a user will touch on a touch-based user interface [e.g., Figs. 1, 8: 8, 9] displayed on a touchscreen [e.g., Figs. 1, 8: 6] comprises comparing [e.g., via Fig. 8: calculating distance X] a location of a reflection [e.g., Figs. 1, 8: reflected light of 12] e.g., Figs. 1, 8: reflected light of 8] of the touchscreen in at least one image [e.g., Figs. 1, 8: 11] (e.g., see Paragraphs 42-67).

U.S. Patent No. 10,620,748 B2 and Takano are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Takano’s finger/touchscreen comparison techniques with U.S. Patent No. 10,620,748 B2’s claimed electronic device, so as to provide easily seen interactive elements for display.

Claims 9, 11-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 10,620,748 B2 in view of Nakama (US 2015/0054735 A1). 

Instant claim 9 is almost identical in scope to claim 6 of U.S. Patent No. 10,620,748 B2. 
Claim 6 of U.S. Patent No. 10,620,748 B2 recites an electronic device (e.g., column 14, line 1), comprising: 
a touchscreen (e.g., column 14, line 3); 
a processor (e.g., column 14, line 4); and 
a plurality of user-interface elements on a touch-based user interface of the touchscreen (e.g., column 14, lines 6-7), 
e.g., column 14, lines 8-16), and 
determine an estimated location that the finger of the user will touch on the touch-based user interface displayed on the touchscreen based on the at least one image comprising the reflection of the finger of the user of the electronic device in response to the detection that the finger of the user is less than the threshold distance from the touchscreen(e.g., column 14, lines 17-21).

Claim 6 of U.S. Patent No. 10,620,748 B2 does not appear to recite a memory.
However, Nakama discloses a processor [e.g., Fig. 2A: 200]; and 
a memory [e.g., Fig. 2A: 201, 202, 211] comprising executable instructions that when executed by the processor causes the processor to operate (e.g., see Paragraphs 21-23).

U.S. Patent No. 10,620,748 B2 and Nakama are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Nakama’s memory with U.S. Patent No. 10,620,748 B2’s claimed electronic device, so as to prevent data loss.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Nakama’s memory with U.S. Patent No. 10,620,748 B2’s claimed 
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Instant claim 11 is identical in scope to claim 6 of U.S. Patent No. 10,620,748 B2. 
Claim 6 of U.S. Patent No. 10,620,748 B2 recites determining a trajectory of the finger of the user based on the at least one image comprising the reflection of the finger and a previous image comprising another reflection of the finger of the user of the electronic device, and determining the estimated location that the finger of the user will touch on the touch-based user interface based on the trajectory of the finger of the user (e.g., column 14, lines 8-21).

Instant claim 12 is identical in scope to claims 7-8 of U.S. Patent No. 10,620,748 B2. 
Claims 7-8 of U.S. Patent No. 10,620,748 B2 recite determining that a location of a user-interface element of the plurality of user-interface elements on the touch-based user interface corresponds to the estimated location that the finger of the user will touch on the touch-based user interface (e.g., column 14, lines 22-31).

Instant claim 13 is identical in scope to claim 7 of U.S. Patent No. 10,620,748 B2. 
Claim 7 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element of the plurality of user-interface elements on the touch-based user interface that the user is estimated to touch (e.g., column 14, lines 22-27).

Instant claim 14 is identical in scope to claim 9 of U.S. Patent No. 10,620,748 B2. 
Claim 9 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element comprises magnifying the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., column 14, lines 32-38).

Instant claim 15 is identical in scope to claim 10 of U.S. Patent No. 10,620,748 B2. 
Claim 10 of U.S. Patent No. 10,620,748 B2 recites modifying the user-interface element comprises changing a visual appearance of the user-interface element of the plurality of user-interface elements on the touch-based user interface (e.g., column 14, lines 39-45).

Instant claim 16 is identical in scope to claim 6 of U.S. Patent No. 10,620,748 B2. 
Claim 6 of U.S. Patent No. 10,620,748 B2 recites capturing the at least one image comprising the reflection of the finger of the user of the electronic device using an imaging device of the electronic device; and detecting that the finger of the user is less than the threshold distance from the touchscreen based on the captured image comprising the reflection of the finger of the user of the electronic device (e.g., column 14, lines 2-16).

Instant claim 17 is almost identical in scope to claim 6 of U.S. Patent No. 10,620,748 B2. 
Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 9; furthermore, Nakama discloses a computer program product comprising a non-transitory e.g., Fig. 2A: 201, 202, 211] that stores executable instructions that when executed by a processor [e.g., Fig. 2A: 200] of an electronic device [e.g., Fig. 2A: 100, 211] causes the processor to operate (e.g., see Paragraphs 21-23).

Instant claim 19 is a broader version of claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites the at least one image comprises the reflection of the finger onto an eye or associated eyewear of the user (e.g., column 13, lines 12-18).

Instant claim 20 is a broader version of claim 1 of U.S. Patent No. 10,620,748 B2. 
Claim 1 of U.S. Patent No. 10,620,748 B2 recites the at least one image comprises the reflection of the finger onto an eye or associated eyewear of the user (e.g., column 13, lines 12-18).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,620,748 B2 in view of Nakama (US 2015/0054735 A1) as applied to claim 9 above, and further in view of Takano et al (US 2012/0098865 A1). 

Instant claim 10 is almost identical in scope to claim 6 of U.S. Patent No. 10,620,748 B2. 
Claim 6 of U.S. Patent No. 10,620,748 B2 recites the at least one image also comprises a reflection of the touch-based user interface of the touchscreen (e.g., column 14, lines 8-13).

U.S. Patent No. 10,620,748 B2 does not appear to expressly disclose comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen.
However, Takano discloses determining an estimated location [e.g., Figs. 8-10: enlarged icons 9] that a finger [e.g., Figs. 1, 8: 12] of a user will touch on a touch-based user interface [e.g., Figs. 1, 8: 8, 9] displayed on a touchscreen [e.g., Figs. 1, 8: 6] comprises comparing [e.g., via Fig. 8: calculating distance X] a location of a reflection [e.g., Figs. 1, 8: reflected light of 12] of the finger relative to a location of a reflection [e.g., Figs. 1, 8: reflected light of 8] of the touchscreen in at least one image [e.g., Figs. 1, 8: 11] (e.g., see Paragraphs 42-67).

U.S. Patent No. 10,620,748 B2 and Takano are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Takano’s finger/touchscreen comparison techniques with U.S. Patent No. 10,620,748 B2’s claimed electronic device, so as to provide easily seen interactive elements for display.

Response to Arguments
Applicant's arguments filed on 8 September 2021 have been fully considered but they are not persuasive.

The Applicant contends, “Nakama fails to teach or suggest ‘detecting that a finger of a user is less than a threshold distance from the touchscreen based on at least one image comprising a reflection of the finger captured on a surface separate from the electronic device’” (see Page 8 of the Response filed on 8 September 2021). However, the Office respectfully disagrees.

Nakama discloses detecting that a finger [e.g., Fig. 1: 103] of a user is less than a threshold distance [e.g., Fig. 5A: S204] from the touchscreen [e.g., Fig. 1: 101] based on at least one image comprising a reflection [e.g., Fig. 5A: S202] of the finger captured on a surface [e.g., Fig. 1: surface of finger 103] separate from the electronic device [e.g., Fig. 2A: 100, 211]  (e.g., see Paragraphs 20-87).

Nakama states, “the infrared light generated by the infrared emission unit 207 is emitted from a light emitting element 104 toward the projection surface, is reflected by the user's hand/finger 103 or the like, and is imaged by the infrared camera 208 as infrared reflection light” (Paragraph 25).
Nakama further states, “When the user's hand/finger 103 enters a projection range of the projector 209, the infrared light is reflected by a surface of the hand/finger 103, and is imaged by the infrared camera 208 as an infrared reflection intensity” (Paragraph 27).
Nakama continues, “When the user's hand/finger 103 or another object set as the recognition object enters the projection range of the projector 209, the infrared light is reflected on the surface thereof. At this time, a range where the infrared light is emitted is calibrated in such a manner that the infrared light is appropriately reflected in an entire region within the projection range. Further, the infrared reflection light is imaged by the infrared camera 208 mounted on the information processing apparatus 100 as the infrared intensity image” (Paragraph 50).

Reflected light of a finger is indeed a reflection of a finger.

When a camera takes a picture of a finger, it doesn’t capture the finger itself. Instead it captures light reflected on the surface of the finger – i.e., “a reflection of the finger.”

The Applicant contends, “Byckov fails to disclose, or even suggest, ‘the at least one image also comprises a reflection of the touch-based user interface of the touchscreen’ as recited in Claim 2” (see Page 10 of the Response filed on 8 September 2021). However, the Office respectfully disagrees.

Bychkov discloses the at least one image [e.g., via Fig. 1: 24; Fig. 2: 52; Paragraph 44: video camera] also comprises a reflection of the touch-based user interface [e.g., Paragraph 37: electronic visual display of the touchscreen] of the touchscreen [e.g., Fig. 1: 28; Paragraph 37: display/monitor 28 may be configured as a touchscreen; Paragraph 47: capture the reflections from the user's eyes (reflection from monitor, wherein “monitor” comprises electronic visual display of the touchscreen)].

Moreover, it is noted that Bychkov’s Figure 1 illustrates the user directly staring at the electronic visual display of the touchscreen 28. 
Bychkov’s eye camera 24. 
This would particularly be true when the electronic visual display of the touchscreen 28 is the only source of light in the room where the user is sitting.
Similarly, if the user were looking at a blue display image (or blue object 36) on the touchscreen then that blue “user interface” light would obviously be reflected by the user’s eye 34 and picked-up by Bychkov’s eye camera 24.

The Applicant contends, “Claim 2 is amended to further recite that ‘determining the estimated location that the finger of the user will touch on the touch-based user interface displayed on the touchscreen comprises comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen in the at least one image.’ Even assuming for the sake of argument that the combination of Nakama and Bychkov teach capturing an image of a reflection of a finger and a touchscreen (which Applicant does not concede), the combination fails to teach or suggest comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen in the at least one image” (see Pages 10-11 of the Response filed on 8 September 2021). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Nakama arguably illustrates an arrangement where the at least one image must necessarily comprise a reflection of the touch-based user interface of the touchscreen (e.g., see Fig. 1). However, Nakama does not appear to expressly disclose the at least one image also comprises a reflection of the touch-based user interface of the touchscreen.

Bychkov discloses the at least one image [e.g., via Fig. 1: 24; Fig. 2: 52; Paragraph 44: video camera] also comprises a reflection of the touch-based user interface of the touchscreen [e.g., Fig. 1: 28; Paragraph 37: display/monitor 28 may be configured as a touchscreen; Paragraph 47: capture the reflections from the user's eyes (reflection from monitor)].

Nakama and Bychkov are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Bychkov’s screen reflection detection and control techniques with Nakama’s finger detection operations, so as to accurately recognize user gestures for greater interactive control.

Nakama and Bychkov do not appear to expressly disclose comparing a location of the reflection of the finger relative to a location of the reflection of the touchscreen, as instantly claimed.
However, Takano discloses determining an estimated location [e.g., Figs. 8-10: enlarged icons 9] that a finger [e.g., Figs. 1, 8: 12] of a user will touch on a touch-based user interface e.g., Figs. 1, 8: 8, 9] displayed on a touchscreen [e.g., Figs. 1, 8: 6] comprises comparing [e.g., via Fig. 8: calculating distance X] a location of a reflection [e.g., Figs. 1, 8: reflected light of 12] of the finger relative to a location of a reflection [e.g., Figs. 1, 8: reflected light of 8] of the touchscreen in at least one image [e.g., Figs. 1, 8: 11] (e.g., see Paragraphs 42-67).

Nakama, Bychkov and Takano are analogous art, because they are from the shared inventive field of optically based touch sensors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Takano’s finger/touchscreen comparison techniques with Nakama’s and Bychkov’s finger/touchscreen detection operations, so as to provide easily seen interactive elements for display.

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
29 September 2021